DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted January 19, 2021, has been reviewed by the examiner and entered of record in the file.  Accordingly, claim 1 has been amended, claims 2-19 are cancelled, and claims 20-25 are newly added. Claims 1 and 20-25 are pending in the application.

Previous Claim Rejections - 35 USC § 112
2.	Claims 1, 2, 8, 9 and 17 were previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
	Upon further consideration of Applicant’s persuasive arguments and in view of the amendatory changes to limit the smooth muscle spasm-related disease to dysmenorrhea and the inhibitor of the cytochrome bc1 complex to atovaquone, the previous rejection under 35 U.S.C. 112(a) is withdrawn.

Previous Claim Rejections - 35 USC § 103
3.	Claims 1, 2, 8, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanogo, (Afr J Tradit Complement Altern Med. 2011).	Upon further consideration of Applicant’s persuasive arguments, the previous rejection under 35 U.S.C. 103(a) is withdrawn.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Jennifer (Yuefen) Zhou (Reg. No. 73,398) on March 4, 2021.
	The application has been amended as follows: 
	(1)	PLEASE CANCEL claim 21, without prejudice or disclaimer.

REASONS FOR ALLOWANCE
5.	In consideration of Applicant’s amendatory changes and cancellations, claims 1, 20 and 22-25 allowable over the prior art, as newly renumbered claims 1-6.   The following is an examiners statement of reasons for allowance:
This invention relates to novel method of treating a smooth muscle spasm-related disease, specifically dysmenorrhea, comprising administering atovaquone to a subject in need thereof.  Applicant demonstrates the inhibitory effect of atovaquone on uterine smooth muscle contractions induced by PGF2a in Example 1 and Figure 7. After a thorough search, the closest of prior art, to Sanogo, teach the administration of antiplasmodial plants containing high levels of hydroxynaphthoquinones for the treatment of dysmenorrhea, but does not teach wherein the hydroxynaphthoquinone is atovaquone.  Therefore the prior art fails to teach, suggest or render obvious the instant claimed method of treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janet L. Coppins/
Examiner, Art Unit 1628


/CRAIG D RICCI/Primary Examiner, Art Unit 1611